DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.Claims 1-20 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claims 1 (apparatus), 11 (system) and 16 (method) the closest prior art is Song et al (Great light absorption enhancement in a graphene photodetector integrated with a metamaterial perfect absorber -2013 attached)  and Ding et al; (Efficient electro-optic modulation in low –loss graphene-plasmonic slot waveguides – 2017 attached) and of Qasymeh et al; (US 11314144). Regarding claim 1, Song et al discloses a photonic device, (photonic device, see figure 4e as reproduced below; (Equivalent to Applicant’s figure 1A) comprising: a substrate ;( substrate, see figure 4e as reproduced below; (Equivalent to Applicant’s figure 1A) a plurality of metal layers on the substrate;(plurality of metal layers (Au) on the substrate, see figure 4e as reproduced below; (Equivalent to Applicant’s figure 1A) a photonic material layer comprising graphene; (plurality of graphene layers are provided, see figure 4e as reproduced below; (Equivalent to Applicant’s figure 1A); and


    PNG
    media_image1.png
    277
    435
    media_image1.png
    Greyscale
 

Further Ding et al discloses an optical routing layer comprising a waveguide on the photonic material layer; (waveguide layer over the graphene layer for the transmission light signal; see figures 1a and 1b as reproduced below ; (Equivalent to Applicant’s figure 1A) a contact layer comprising ;on the contact layer  (a contact layer with over metal (Au) layer, and graphene layers below the contact layer; see figure 1a and 1b as reproduced below ; (Equivalent to Applicant’s figure 1A) and the motivation for one of the ordinary skilled in the art before the effective filling date of the invention is to provide ultra-compact devices for optoelectronic applications. 



    PNG
    media_image2.png
    217
    625
    media_image2.png
    Greyscale


Further Qasymeh et al discloses the photonic material layer comprises: a first photonic material sublayer; (plurality of graphene sublayers 1304, see figure 13 (Equivalent to Applicant’s figure 1A) a first dielectric sublayer, (first dielectric sublayer with dielectric constant Ɛ1 ,see figure 13(Equivalent to Applicant’s figure 1A) a second photonic sublayer and a second dielectric sublayer; (second dielectric sublayer with dielectric constant Ɛ2 ,see figure 13; (Equivalent to Applicant’s figure 1A) the second dielectric sublayer is formed on and in contact with both the first dielectric sublayer and the second material sublayer ;(second dielectric sublayer with dielectric constant Ɛ2 in contact with both first dielectric sublayer Ɛ1 and second graphene sublayer, see figure 13 as reproduced below; (Equivalent to Applicant’s figure 1A); and the motivation for one of the ordinary skilled in the art before the effective filling date of the invention is to provide greater rates of conversion between electrical and optical signal.



    PNG
    media_image3.png
    498
    726
    media_image3.png
    Greyscale



However, regarding claim 1, the prior art of record fails to disclose a plurality of contacts over the plurality of metal layers;  each of the first photonic material sublayer and the second photonic material sublayer is formed on and in contact with the contact layer.

However, regarding claim 11, the prior art of record fails to disclose a plurality of contacts over the plurality of metal layers;  each of the first photonic material sublayer and the second photonic material sublayer is formed on and in contact with the contact layer.

However, regarding claim 16, the prior art of record fails to disclose a plurality of metal contacts over the plurality of metal layers;  each of the first photonic material sublayer and the second photonic material sublayer is formed on and in contact with the contact layer.


Conclusion
5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below

a. Englund et al; (US 2015/0372159) discloses graphene based photodetector using waveguide and at least one graphene layer proximate to the waveguide; see figure 1a.

b. Dalir et al; (US 2019/0155068) discloses a graphene based optical modulator with plurality of graphene layer separated by an insulating material, see figure 4.

c. MA et al; (US 2018/0246350) discloses an electro-optic modulator using a graphene based plasmonic slot, see figure 1A.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636